Citation Nr: 1330293	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include memory loss and dementia, to include as due to an undiagnosed illness and/or secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to July 1956, April 1968 to October 1969, and from October 1990 to July 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a July 2010 rating decision, the RO, in part, declined to reopen claim of entitlement to service connection for memory loss/dementia.  In a July 2011 rating decision, the RO declined to reopen a claim of entitlement to service connection for a low back disorder and granted service connection for PTSD and assigned a 30 percent evaluation, effective February 28, 2011.  

In an August 2012 decision, the Board reopened the Veteran's claims of entitlement to service connection for memory loss/dementia and low back disorder. 

In the August 2012 decision, the Board denied a disability rating in excess 30 percent for service-connected PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2013, the parties filed a joint motion for remand (JMR) regarding the increased rating issue for PTSD only.  The appeal has now returned to the Board for further development.

Following the Board's August 2012 remand regarding the low back and dementia/memory loss claims, the RO granted service connection for degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity in a September 2012 rating decision.  A 10 percent rating for each was assigned, effective February 2011.  The Veteran perfected an appeal with respect to the ratings assigned for the low back disorder and right radiculopathy.  

In addition to the paper claims files, the Veteran also has electronic claims files in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disability manifested by memory loss and dementia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's back disability has been manifested by painful motion and limitation of flexion to, at its worst, 30 degrees; combined range of motion of the lumbar spine to 100 degrees with pain; but the back disability has not resulted in ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician

2.  Throughout the entire appeal period, the Veteran has exhibited symptoms of no more than mild, incomplete paralysis of the right lower extremity.  

3.  Throughout the entire appeal period, the Veteran's PTSD has not resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

4.  The Veteran's service-connected PTSD, low back disorder, or radiculopathy of the right lower extremity did not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

As noted in the Introduction, in March 2013, the Court granted a joint motion for remand (JMR) regarding the increased rating issue for PTSD.  Specially, it was noted that the Board's prior decision contained an inadequate reasons and bases as it failed to discuss a statement provided by the Veteran's son.  As shown below, the Board has rendered the present decision with consideration of this statement.  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VA satisfied its duty to notify.  With respect to the Veteran's claims for higher initial ratings for his PTSD, low back disorder, and radiculopathy of the right lower extremity, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD, low back disorder, and radiculopathy of the right lower extremity has already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney who has submitted detailed argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations most recently in June 2011 (PTSD) and September 2012 (back and dementia).  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the June 2011 and September 2012 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Low Back Disabilities

The Veteran contends that his low back disorder and radiculopathy of the right lower extremity warrant ratings in excess of 10 percent each.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's lumbar spine disability has evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

      Unfavorable ankylosis of the entire spine .............................100

      Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine............................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine........................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height............................................................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

By way of background, service connection for a low back disorder and radiculopathy of the right lower extremity was awarded in a September 2012 rating decision.  The RO assigned a 10 percent rating for each, effective February 2011.  As noted above, the Veteran appealed these initial ratings.  

A private treatment record dated in August 2011 shows that the Veteran's complaints of right low back pain that radiates down to the right knee.  He denied any loss of bowel or bladder symptoms, but had some difficulty sleeping when his back "goes out" on him.  He stated that his back went out on him about once a month and lasting for several days.  During these flare-ups, his back and right leg pain were much worse than during his normal level of discomfort.  He advised that when his back went out, he could hardly move and had to sleep in a reclining chair.  For treatment, the Veteran used Tylenol, ice, and he saw a chiropractor.  He endorsed routine discomfort while bending or twisting, but if his back had gone out, he could not do either.  He denied use of any assistive devices, other than occasional use of a back brace.  He had never had epidural steroid injections for treatment.  

Physical examination at that time showed that the Veteran had a very slow and steady gait, with very small steps.  He walked in a slight forward flexed posture.  Examination of the lower extremities showed normal strength, sensation, muscle tone, and bulk, bilaterally.  Straight leg testing was positive on the right at 90 degrees and caused him low back and buttock pain.  It was negative on the left.  Forward flexion of the spine was to 90 degrees, but pain began at 60 degrees.  The treating professional also indicated that it is painful for the Veteran when he arises to a neutral position.  He is unable to extend his back at all due to pain.  Palpation of the spine is nontender.  The treating physician's assistant, with the signature of the treating physician, assessed the Veteran's as having chronic low back pain with right leg pain.  Following an MRI and x-rays of the spine, the Veteran's diagnosis was moderate to severe bilateral foraminal stenosis at L4-5; mild, bilateral foraminal stenosis from L2-3 and L1-2; and multilevel degenerative disc disease of the lumbar spine.  

Following statements submitted by the Veteran and his spouse regarding his back disability, the Veteran was afforded a VA examination of the spine in November 2011.  The Veteran was diagnosed as having degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity.  He described experiencing persistent low back pain, stiffness, achiness, and tightness with decreased range of motion.  He also endorsed radiculopathy symptoms in the right lower extremity.  He continued to see his chiropractor 1 to 2 times monthly.  Over use and flare-ups could be accompanied by symptoms of radiculopathy into the right lower extremity.  The Veteran treated his low back pain with rest, limitation of activity, ice, cold packs, stretching, Tylenol, and massage.  He reported that he had been retired since 1994.  He reported being able to walk 3 to 4 blocks on a good day, and he occasionally wore a back brace.  Flare-ups or aggravation of symptoms were caused by prolonged standing, increased activity levels, and weather changes.  The Veteran's wife told the examiner that 1 to 2 times monthly, the Veteran had a flare-up of back pain that renders him unable to walk for a period of time.  The examiner noted that neither the Veteran, nor his wife described periods of complete incapacity, defined as doctor prescribed bed rest, during the past year.  During a flare-up, the Veteran had increased pain, decreased range of motion, and decreased mobility.  Overall, the examiner noted that the Veteran's back symptoms were worsening.  

Range of motion testing showed forward flexion to 75 degrees, with evidence of painful motion at 60 degrees.  Extension ends at 15 degrees, with pain at 5 degrees.  Right lateral flexion ends at 20 degrees, with pain at 5 degrees; and left lateral flexion ends at 20 degrees, with pain at 10 degrees.  Right lateral rotation ends at 20 degrees, with pain at 10 degrees, and left lateral rotation ends at 20 degrees, with pain at 10 degrees.  Following repetitive testing, the Veteran's flexion on the lumbar spine ends at 70 degrees, extension ends at 10 degrees, right lateral flexion ends at 10 degrees, left lateral flexion ends at 15 degrees, right lateral rotation ends at 15 degrees, and left lateral rotation ends at 15 degrees.  

The examiner indicated that the Veteran has additional limitation in range of motion of the lumbar spine, as well as functional impairment, following repetitive testing due to less movement than normal and pain on movement.  The examiner appreciated midline lumbar tenderness and right paralumbar tenderness, but he did not exhibit guarding or muscle spasm in the thoracolumbar spine.  Muscle strength testing in the lower extremities was normal, and there was no evidence of muscle atrophy.  Deep tendon reflexes were hypoactive in the bilateral knee joints, absent in the right ankle, and hypoactive in the left ankle.  Sensory examination of the bilateral lower extremities was within normal limits.  Straight leg testing was positive on the right and negative on the left.  The examiner indicated that the Veteran had mild, intermittent radicular pain, numbness, and paresthesias/dysthesias in the right lower extremity.  The examiner noted that the Veteran's sciatic nerve involvement causes these symptoms in the right lower extremity, and it is no more than mild radiculopathy.  The examiner found no evidence of any other neurological manifestations of the Veteran's low back disability.  

The examiner indicated that the Veteran had IVDS, but had no incapacitating episodes during the past, 12-month period due to his IVDS.  Again, the Veteran was noted to occasionally use a back brace.  X-ray of the lumbar spine revealed mild to moderate multilevel degenerative disc disease with mild spondylolisthesis of L3-4, and transitional lumbosacral anatomy.  The examiner opined that the Veteran's lumbar spine disability does not impact his ability to work.  

Following complete review of the evidence of record, the Board finds that the Veteran's radiculopathy of the right lower extremity does not warrant a rating in excess of 10 percent, but a 20 percent rating is warranted for his lumbar spine disorder.  Additionally, the preponderance of the evidence does not show that the Veteran's radiculopathy of the right lower extremity is any more than mild in nature.  

Throughout the appeal period, the preponderance of the evidence does not show that the Veteran's back disorder is manifested by forward flexion less than 60 degrees but greater than 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, to warrant the higher, 20 percent rating under Diagnostic Code 5242.  The Board notes, however, that when taking into consideration the Veteran's complaints of functional impairment, limitation of motion, and pain, his combined range of motion in the thoracolumbar spine is 100 degrees.  See DeLuca.  As noted in the 2012 VA examination, the Veteran's ranges of motion where pain begins include 60 degrees of flexion, 5 degrees of extension, 5 degrees of right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right lateral rotation, and 10 degrees of left lateral rotation.  This results in 100 degrees of combined range of motion of the thoracolumbar spine.  According to Diagnostic Code 5242, if the combined range of motion is less than 120 in the thoracolumbar spine, a 20 percent rating is warranted.  As such, a 20 percent rating, but no higher, is warranted for degenerative disc disease of the lumbar spine based upon limited ranges of motion in the thoracolumbar spine when taking the DeLuca factors into consideration.  

The Veteran is not, however, entitled to a rating in excess of 20 percent for his lumbar spine disorder.  As shown above, the preponderance of the evidence does not show that the Veteran has forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to warrant the higher, 40 percent rating.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence showing that bed rest has been prescribed by a physician.  On the contrary, the November 2011 examiner observed that the Veteran had not had any incapacitating episodes during the past 12 months.  As such, a higher rating pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

With respect to any neurological manifestations of the Veteran's lumbar spine disorder, the Board finds that the 10 percent rating for radiculopathy of the right lower extremity is appropriate.  A higher rating is not warranted because there is no indication during the period on appeal that the incomplete paralysis of the right lower extremity is any more than mild in nature.  Throughout the timeframe on appeal, sensory examinations were generally noted as normal, but there was evidence of numbness, mild radicular pain, and paresthesias found in the right lower extremity.  In general, the Veteran's motor examinations have revealed normal tone and strength in the right lower extremity, with intermittent findings of decreased deep tendon reflexes.  Although the Veteran is competent to describe radiating pain down to his right knee and sometimes into his right foot, the consistent lack of significant objective findings weighs against granting a rating in excess of 10 percent for the right lower extremity.  In other words, his radiculopathy symptoms in the right lower extremity are no more than mild in nature.  

Finally, the evidence does not show, nor does the Veteran contend, that he has any radicular symptoms of the left lower extremity.  Indeed, the clinical evidence of record does not show any complaints or symptoms of the left lower extremity that are consistent with radiculopathy of the left lower extremity.  As such, a separate rating for a neurological manifestation in the left lower extremity is not for application.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity; but in favor of a 20 percent disability rating for degenerative disc disease of the lumbar spine.  

PTSD

The Veteran contends that his PTSD warrants a rating in excess of 30 percent.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

By way of background, service connection for PTSD was granted in a July 2011 rating decision.  A 30 percent rating was assigned, effective in February 2011.  The Veteran appealed the rating assigned.  

Prior to filing his PTSD claim, the Veteran was afforded a VA examination related to his claimed memory loss, dementia, or other psychological condition.  No PTSD diagnosis was rendered, and his only Axis I diagnosis was Dementia, NOS.  This is the subject of the remanded claim as discussed below.  

In July 2010, the Veteran underwent a neurocognitive consult during which he reported that he "feels pretty good," and denied feeling hopeless.  He endorsed worrying about his memory decline and health status, but denied feeling worthless or experiencing anhedonia.  The Veteran's wife noted that the Veteran has lost some self-confidence with certain activities due to his mental decline, but she encourages him to participate in them.  He endorsed a moderate degree of stress related to his memory decline, but also spoke with pride about his family legacy and career.  Psychological testing revealed mild depression, and helplessness, worthlessness, and negative self-appraisal because of his memory decline.  The Veteran and his spouse declined that he had any anger modulation.  His affect was mildly restricted and mildly subdued in intensity.  He had a mildly anxious tone and some brief displays of tearfulness.  He denied any suicidal/homicidal ideations or intentions, and he denied any auditory or visual hallucinations.  The private treating professional did not attribute any of these symptoms to any psychiatric disability other than the dementia.  

Following his claim, the Veteran was afforded a VA examination in June 2011, the examiner noted that the Veteran had been married for 43 years and had seven children, and that the Veteran and his wife were active socially.  There was no history of suicide attempts, or issues with alcohol or substance abuse.  

On evaluation, the examiner noted that the Veteran presented cleanly, neatly groomed, and was appropriately dressed; psychomotor activity was unremarkable; speech was spontaneous, clear, and coherent; attitude towards the examiner was cooperate, friendly, relaxed, and attentive; affect was constricted and flat; and mood was good.  Attention was intact, but he was not able to do serial 7's or spell a word forward and backward.  He was oriented to person, but not to time or place.  Due to his memory problems, the Veteran had difficulty with thought processing.  His thought content was unremarkable and he had no delusions.  As to judgment, he understood the outcome of his behavior and he understood he had a problem.  Sleep impairment was also noted; he got eight hours of sleep but it was described as disturbing sleep.  Although he was not able to interpret proverbs correctly, he did have not hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  Additionally, the Veteran was able to maintain minimum personal hygiene.  He had problems with the activities of daily living.  His PTSD prevented him from shopping and driving, and resulted in moderate problems engaging in sports or exercise with slight problems in engaging in recreational activities.  It was noted that the Veteran's wife drove him around and helped him with organization.  She indicated that could not let him out of her sight.  His remote memory was mildly impaired, recent memory was moderately impaired, and immediate memory was severely impaired.  His memory problems varied from day to day.  

Diagnoses of dementia, not otherwise specified, and chronic PTSD were noted.  The examiner indicated that PTSD was a separate condition from the dementia, which was the major cause of his impairment in functioning, and that PTSD was stable and mild.  A GAF score of 60 for PTSD was assigned.  The examiner further noted that PTSD resulted in some mild constriction in social and recreational activities.  He concluded that there was not total occupational and social impairment due to PTSD signs and symptoms, symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood or school; or reduced reliability and productivity due to PTSD symptoms.  He indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  It was noted that at the present level of symptoms, the Veteran would have occasional decrease in work efficiency if he attempted to obtain gainful employment.  

Also that same month, the Veteran's son submitted a statement in support of his claim.  Of note, the Veteran's son is a physician's assistant in the U.S. Army.  He opined that the Veteran had progressive mental status changes consistent with undiagnosed PTSD.  His son also indicated that when he was deployed from 2005-2007, the Veteran's psychiatric symptoms increased significantly.  During this timeframe, the Veteran had nightmares, awakening due to thoughts of events from Operation Desert Storm, and dreaming of events that his son may be going through.  The son recalled the Veteran having "increasing episodes of irritability and avoidance along with emotional changes."  The Veteran feared that his son would be killed in Iraq, and his son recalled that his father had difficulty dealing with his war issues and psychological stress.  The son stated that based upon his experience treating current service members for these similar symptoms, he was able to identify that the Veteran had prolonged, untreated PTSD.  He stated that the Veteran has had an emotional decline and wishes to get treatment for his PTSD symptoms.  

In September 2012, the Veteran was afforded another VA psychiatric examination during which his PTSD diagnosis was continued.  The goal of this examination, however, was to address the Veteran's dementia and its etiology.  The examiner noted that the Veteran's PTSD symptoms are related to an anxiety disorder and his dementia is a cognitive disorder.  The examiner determined that the Veteran's PTSD causes him to have occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner specifically opined that the Veteran's PTSD symptoms only cause a decrease in work activity, as noted above, but his dementia results in total occupational impairment.  

The Veteran's symptoms include anxiety, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, spatial disorientation, intermittent ability to perform activities of daily living, and disorientation to time or place.  During the mental status examination, the Veteran was appropriate dressed and groomed as his wife supervises his activities of daily living.  He is cooperative and socially appropriate during the interview.  He had no unusual behaviors or mannerisms, although he holds his wife's hand to be led into the examination room.  His speech is normal, but his thought process shows little spontaneity.  The examiner noted that the Veteran has difficulty staying on topic and shows emotional lability in relation to his dementia.  The examiner had difficulty assessing the Veteran's thought content because of the lack of spontaneity in his responses to questions posed.  There was no indication of hallucinations or delusions.  He has some insight as he teared up while discussing his memory.  The examiner indicated that the Veteran's judgment is significantly impaired and he depends on his wife for the decision-making.  He no longer drives, and there is no evidence that he is a danger to himself or others by direct action.  Mini-Mental State Examination (MMSE) testing revealed severe cognitive impairment.  Again, this examination was to determine the nature and etiology of the Veteran's dementia, not his service-connected PTSD.  

Following careful review of the evidence of record, including the statement from the Veteran's son, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for his service-connected PTSD.  The Board finds that the Veteran's PTSD symptoms are commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by his current 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  In other words, the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for his PTSD.  Id.  

First, the Board notes that the Veteran has memory impairment and dementia, both of which have been found to be separate and distinct from his service-connected PTSD and are the subject of the remand below.  He has some flattened affect, but he has not demonstrated circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  In fact, his speech was spontaneous, clear, and coherent; he denied panic attacks; judgment was intact; and he had a good relationship with his wife of over 40 years.  Additionally, there was no indication that he had difficulty understanding complex commands.  

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience mild symptoms related to his PTSD of significantly greater probative value.  Moreover, even if the Board were to concede that the Veteran's PTSD symptoms are sometimes moderately to severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant a higher rating.

The Board has also considered the statement/opinion submitted by the Veteran's son as to the etiology and severity of the Veteran's PTSD.  As a physician's assistant, the Veteran's son is certain competent to provide an opinion with respect to the etiology and severity of the Veteran's PTSD as he has specialized knowledge.  The statements regarding the severity of the Veteran's PTSD, however, were mainly limited to the 2005 to 2007 timeframe, during which the Veteran was not in receipt of service-connected benefits for his PTSD.  Moreover, even if these described symptoms were present during the appeal period, they do not reach a level as contemplated by the rating criteria for a 50 percent rating.  The son indicated that the Veteran had an escalation of symptoms including increased irritability, nightmares, and avoidance.  He also generally described his father's symptoms as being "emotional changes" or "emotional decline," but did not conclude that they caused the Veteran occupational and social impairment with reduced reliability and productivity.  The Veteran's son did not describe the Veteran as having a flattened affected, disturbed speech, panic attacks, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  The son basically indicated that the Veteran's PTSD symptoms disturbed his motivation and mood.  As such, the Board finds that although the statements submitted by the Veteran's son are both competent and credible, they do not show the Veteran's symptoms rise to the level required for a 50 percent rating under Diagnostic Code 9411.  

Furthermore, his GAF score of 60, reflects moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2012) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  This score is congruent with the Veteran's current 30 percent evaluation.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 50 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 30 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 30 percent schedular rating.  

Although the Veteran met some of the criteria for a 50 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not exceed his current 30 percent rating.  Again, in determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints, his son's observations, and the 2011 and 2012 VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 30 percent rating at any time during the appeal period. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected PTSD, low back disorder, and radiculopathy of the right lower extremity disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports painful motion in the back with radiation in to the right lower extremity, sleep impairment, and mild avoidance symptoms.  As discussed above, the current ratings assigned for these disabilities are adequate to fully compensate the Veteran for his low back pain with radiation, mild psychiatric complaints, and other symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has not put forth statements indicating that he believes his service-connected PTSD, low back disorder, and radiculopathy of the right lower extremity render him unemployable.  Furthermore, the June 2011 examination report notes that he retired in 1994 due to age and his PTSD did not result in reduced reliability and productivity or total occupational and social impairment.  Finally, the November 2011 specifically opined that the Veteran's low back disability did not impact his ability to work.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his PTSD, low back disorder, and radiculopathy of the right lower extremity, and the objective evidence does not suggest that he cannot work due to these disabilities, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.  


ORDER

Entitlement to an initial 20 percent disability rating, but no higher, for degenerative disc disease of the lumbar spine is granted.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied. 

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for memory loss/dementia to include as secondary PTSD or due to an undiagnosed illness.  

The Veteran was afforded a VA examination in September 2012 regarding his claimed memory loss and dementia.  The examiner provided negative opinions as to whether the Veteran's dementia and memory loss were caused or aggravated by his service-connected disability.  The examiner included a thorough and detailed rationale for his negative opinions.  

Since the September 2012 VA examination, however, the Veteran representative has submitted an online article entitled "Acetylcholinesterase inhibitors and Gulf War illness."  The article includes some commentary that Gulf War illnesses, including neurological, cognitive, and mood problems could be related to chemical exposure during the Gulf War.  

In light of this article, the Board finds that the Veteran's claims file should be sent to the September 2012 VA examiner to review this article and provide a supplemental opinion to his September 2012 opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should forward the Veteran's claims file, including any pertinent virtual records, to the September 2012 VA examiner for a supplemental opinion.  The examiner is asked to specifically consider any newly received evidence, most importantly, the online article titled "Acetylcholinesterase inhibitors and Gulf War illness," and provide a supplemental opinion, to the following question:  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's memory loss/dementia is related to service, to include as due to exposure to any conditions in the Persian Gulf.  

In rendering these opinions, the examiner should comment on and discuss the Veteran's assertion of noticing short term memory loss shortly after his return from service.  The examiner should also comment on whether the Veteran's assertions as to onset of problems are competent given his current mental state with regard to memory loss/dementia.   

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


